DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3.       Claims 1-6, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Couleaud et al., US 2015/0245078.   
        Regarding claim 1, Couleaud teaches of a cabin network system for an onboard entertainment system of an aircraft cabin (See [0030] in-flight entertainment of an aircraft), the system comprising: at least one node having an internal CPU (See [0033] smart wireless access points/nodes where each has a processor), wireless antenna (See [0033] and [0079] wireless communication and antenna in each access point), Ethernet switch (See [0033], [0044], [0058], [0065], and [0071] Ethernet of each access 
       Regarding claim 2, Couleaud teaches the cabin network system of claim 1 further comprising: a content loader connected with respect to the at least one node for providing content to the at least one node (See [0091] content loader to receive and store content to the access point). 
      Regarding claim 3, Couleaud teaches the cabin network system of claim 1 comprising two or more nodes wherein the A I/O is connected with respect to only a first node (See [0058] which discloses an input output of receiving content from the loader into one of the access points to relay content to the other access points).
       Regarding claim 4, Couleaud teaches the cabin network system of claim 3 wherein each of the two or more nodes include redundant systems and content (See [0058] which discloses the access point relaying the content items to the other access points thereby being redundant in content). 
      Regarding claim 5, Couleaud teaches the cabin network system of claim 1 comprising three or more nodes (See Fig.1 and [0033]). 
      Regarding claim 6, Couleaud teaches the at least one node of claim 1 further comprising a first power supply and a second power supply (See [0063], the access point can be powered by one or more power supplies). 

       Regarding claim 10, Couleaud teaches of a method for operating a cabin network system for an onboard entertainment system of an aircraft cabin (See [0030] in-flight entertainment of an aircraft), the method comprising: providing two or more nodes throughout the aircraft cabin (See Fig.1, [0033] smart wireless access points/nodes where each has a processor), each node having an internal CPU (See [0033]), wireless antenna (See [0033] and [0079]), Ethernet switch (See [0033], [0044], [0058], [0065], and [0071]) and file storage (See [0033]); connecting an A I/O with respect to the at least two nodes (See [0091]); and distributing content throughout the aircraft cabin using the two or more nodes (See Fig.1 and [0091]). 
       Regarding claim 11, Couleaud teaches the method of claim 10 further comprising: connecting a content loader with respect to the at least two nodes for providing content to the at least two nodes (See [0044] and [0091]).
        Regarding claim 12, Couleaud teaches the method of claim 10 further comprising connecting the A I/O with respect to only a first node of the two or more nodes (See [0058] which discloses an input output of receiving content from the loader into one of the access points to relay content to the other access points). 

Claim Rejections - 35 USC § 103
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.      Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Couleaud et a., US 2015/0245078 in view of Brady et al., US 2005/0278753.

       Regarding claim 7, Couleaud teaches the at least one node of claim 1 wherein the at least one node comprises two output signals (See Fig.1, [0032]-[0036] and [0058] which discloses two output signals consisting of at least an output to passenger electronic device, seat displays, and other access points) and input discrete signals (See Fig.5, 544 and [0095] which discloses of discrete input signals of at least aircraft control signals and PA audio; power input, and of network inputs of usb and Ethernet input connections). 
        Couleaud is silent with respect to the discrete signals consisting of six signals. However, in the same field of endeavor, Brady teaches of discrete signals comprising of at least six signals (See Fgi.2a; [0030]-[0034] which discloses of the management terminal for inputting PA audio/announcements, checking food/drink orders, starting audio/video content, aircraft/crew control signals, call systems, climate adjustment, passenger requests, passenger flight information which all consists of at least six additional control signals).
.

6.      Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Couleaud et a., US 2015/0245078 in view of Remmert, US 6,735,450.
          Regarding claim 9, Couleaud teaches at least one node of claim 1.
          Couleaud is silent with respect to further comprising two external cooling fans. 
          However, in the same field of endeavor, Remmert teaches of comprising two external cooling fans (See Fig.8 and Fig.8, 100 and col.11 lines 1-35).
          It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Couleaud to have incorporated the teachings of Remmert for the mere benefit of ensuring the nodes/access points are adequately temperature controlled to prevent overheating.

7.      Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Couleaud et a., US 2015/0245078 in view of Kanarellis et al., US 2020/0235607.

        Couleaud is silent with respect to the power supply providing a bypass of the Ethernet switch.
        However, in the same field of endeavor, Kanarellis teaches of the power supply providing a bypass of the Ethernet switch (See [0201] bypassing power source to access a battery backup source to provide power over Ethernet).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Couleaud to have incorporated the teachings of Kanarellis for the mere benefit of preserving power for use of the Ethernet switch.
Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 

	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov